Citation Nr: 9905571	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a higher evaluation for a herniated nucleus 
pulposus with spinal fusion L4-L5, currently evaluated as 40 
percent disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which awarded service connection for a 
herniated nucleus pulposus with spinal fusion L4-L5 and 
assigned a 40 percent disability evaluation.  The veteran, 
who had active service from December 1985 to August 1997, 
appealed that decision to the BVA. 


REMAND

A preliminary review of the claims folder indicates that the 
veteran desires a personal hearing before a Board member at 
the RO.  The Board notes that in his substantive appeal 
received by the RO in April 1998 the veteran indicated that 
he wanted a personal hearing at a local office before a Board 
member.  In a December 1998 letter to the veteran, the RO 
informed the veteran that he was scheduled for a "video 
conference" hearing.  In addition, this letter indicated 
that the veteran was not required to accept that form of 
hearing and, unless he returned the attached form indicating 
his willingness to appear, such hearing would be canceled and 
he would remain on the hearing schedule for a future visit by 
a Board member.  There is no indication that the veteran 
returned the form indicating that he desired to appear for a 
videoconference hearing.  Moreover, the veteran did not 
appear for such hearing scheduled for January 20, 1999.  
However, the veteran was never scheduled for a personal 
hearing before a member of the Board.  Accordingly, the Board 
finds that the veteran should be scheduled for such hearing 
at this time.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following action:

The RO should schedule the veteran for a 
personal hearing before a member of the 
Board at the local RO as soon as 
practicable.  

The case should then be returned to the Board for further 
review.  The purpose of this REMAND is to afford the veteran 
due process, and the Board does not intimate any opinion as 
to the merits of this case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified by the RO.


		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 2 -


